[Cite as Brown v. Dept. of Rehab. & Corr., 2014-Ohio-1810.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Carlandus Brown,                                     :

                Plaintiff-Appellant,                 :
                                                                   No. 13AP-804
v.                                                   :        (Ct. of Cl. No. 2012-03115)

Department of Rehabilitation                         :        (REGULAR CALENDAR)
and Correction,
                                                     :
                Defendant-Appellee.
                                                     :




                                           D E C I S I O N

                                     Rendered on April 29, 2014


                Swope and Swope, and Richard F. Swope, for appellant.

                Michael DeWine, Attorney General, Frank S. Carson and
                Emily Simmons, for appellee.

                             APPEAL from the Court of Claims of Ohio

KLATT, J.
        {¶ 1} Plaintiff-appellant, Carlandus Brown, appeals a judgment of the Court of
Claims of Ohio in favor of defendant-appellee, the Department of Rehabilitation and
Correction ("DRC"). For the following reasons, we affirm.
        {¶ 2} Brown is an inmate at the Warren Correctional Institution. On April 3,
2012, Brown filed a complaint against DRC alleging that, on July 7, 2011, Correctional
Officer Michael Evans used excessive force against him. The case proceeded to trial
before a magistrate on the issues of liability and whether Evans was entitled immunity
under R.C. 9.86 and 2743.02(F).
No. 13AP-804                                                                                             2


        {¶ 3} At trial, Brown testified that he had a job in food service working the "B
shift." Inmates assigned to the B shift start work in the afternoon, while inmates assigned
to the A shift start work during the morning. According to Brown, around 6:00 or 6:30
a.m. on July 7, 2011, Evans entered his cell and told him to report to work. Brown replied
that there was a mistake; that he was "not the Brown" that Evans was looking for. (Tr. 17.)
Another man, Damian Brown, who was incarcerated in the same unit as Brown, had a job
in food service and worked the A shift.1 Brown testified that Evans had previously mixed
up the two Browns and erroneously directed him, rather than Damian Brown, to report to
work. Brown claimed that a correctional officer had reprimanded him for reporting to
work on the wrong shift. The correctional officer threatened to send Brown to segregation
and issue a report if he did it again. With that warning in mind, Brown suggested that
Evans call the correctional officer on duty at food service to verify which Brown was to
report to work.
        {¶ 4} Evans rejected Brown's protest that a mistake had occurred, saying, "[N]o,
they're calling for you." (Tr. 17.) Brown then left his upper-bunk bed and went to the
laundry to get his work clothes. After seeing that his clothes were still wet, he approached
Evans at the correctional officers' desk and repeated his assertion that there was a
mistake. Brown again suggested that Evans call food service and ask whether he or
Damian Brown should be reporting to work. When Evans ignored him, Brown returned
to his cell, turned off the overhead light, and climbed back into bed. Evans then entered
Brown's cell and asked Brown why he was lying in bed when Evans had told him to report
to work. Brown repeated his contention that Evans had made a mistake. In response,
Evans held a can of pepper spray near Brown's face "in an intimidating manner." (Tr. 18.)
Brown asked Evans not to spray him. Evans ordered Brown to "cuff up," i.e., to get into
position so that Evans could handcuff him. Brown jumped from his upper-bunk bed,
landing about a foot away from Evans. As soon as Brown jumped, Evans sprayed him




1 Correctional Officer Robert Dunson, who supervises inmates in the food service area, corroborated

Brown's testimony that he worked the B shift and another man named Brown worked the A shift. Dunson
also testified that he disciplines inmates who report to work early unless they have a legitimate reason for
their premature arrival. To Dunson, an order from another correctional officer to report to work qualifies as
a legitimate reason.
No. 13AP-804                                                                            3


with the pepper spray. Evans and another correctional officer, Kent Foster, then wrestled
Brown to the ground and cuffed him.
       {¶ 5} Both Evans and Foster contradicted Brown's version of events. According
to Evans, around 6:30 a.m. on July 7, 2011, he received a call "asking for Inmate Brown
out of [cell] 153 to report to food service." (Tr. 86.) Brown was assigned to cell 153.
Evans went to Brown's cell, opened it, turned on the light, and ordered Brown to get
dressed. Brown said that he did not have any clothes ready. Evans went back to the
correctional officers' desk. From the desk, Evans saw Brown climb out of bed, turn off the
light, and climb back into bed. Evans returned to Brown's cell, turned on the light, and
repeatedly ordered Brown to get up, get dressed, and go to work. Brown then exited his
cell, walked to the laundry room, found it locked, and went back to bed. Evans followed
Brown to his cell and again told him to get up, get dressed, and go to work. When Brown
ignored him, Evans pulled out his can of pepper spray. Brown pulled a blanket over his
head and said, "[I]f you spray me, that will be your biggest mistake." (Tr. 88.) Evans
repeated his orders. Brown scooted down his bed toward where Evans was standing and
said, "[I]f you spray me, you're going to regret it." (Tr. 89.) Brown then leaped out of his
bunk at Evans, and Evans sprayed him with the pepper spray. The can of pepper spray
broke, and pepper spray splashed both Brown and Evans. Foster pulled Brown off of
Evans and cuffed him.
       {¶ 6} Evans testified that, during their encounter, Brown did not tell him that he
worked the B, or afternoon, shift. According to Evans, Brown only claimed that he was
not scheduled to work that day. Evans also testified that, at some point during his third
visit to Brown's cell, he ordered Brown to get out of bed and "cuff up."
       {¶ 7}   Although generally consistent, Foster's and Evans' versions of events differ
slightly. According to Foster, on the morning of July 7, 2011, Evans woke Brown and told
him to report to work. Brown got out of bed, walked to the laundry room, and upon trying
the laundry room door, found it locked. Brown spoke briefly with Evans, then returned to
his cell, turned off the light, and went back to bed. Evans went back to Brown's cell,
turned on the light, and spoke with Brown. After Evans left to conduct rounds, Brown
again turned off the light and went back to bed.
No. 13AP-804                                                                              4


          {¶ 8} Seeing that Brown was not complying with his orders, Evans asked Foster
for his assistance. Evans then entered Brown's cell and spoke with Brown. Foster was
about 20 feet away from the cell when he saw Evans get out his can of pepper spray. To
Foster, that signaled an escalation of the situation, so he hurried the remaining distance
to Brown's cell. When Foster reached the cell's doorway, he heard Brown say, "[I]f you
spray me, that's going to be your last mistake." (Tr. 57.) Brown then rose up in his bunk,
grabbed for the pepper spray can, and fell or jumped on Evans. Evans sprayed Brown
with pepper spray as he was grabbing at the can. The can exploded and sprayed both
Evans and Brown. Foster then cuffed Brown.
          {¶ 9} In a decision dated April 2, 2013, the magistrate concluded that, regardless
of the alleged mistake as to Brown's work schedule, Brown refused to obey Evans' orders.
The magistrate also found that Evans reasonably perceived a threat of physical harm
given Brown's recalcitrance, a remark that Evans could reasonably construe as
threatening, and Brown's sudden jump from the upper bunk into Evans' immediate
vicinity. Based on these circumstances, the magistrate concluded that Evans had the
lawful authority to use reasonable force to control Brown, secure Brown's compliance
with orders, and defend himself. Additionally, the magistrate found that Evans' use of
pepper spray was reasonable, not excessive. The magistrate recommended that the trial
court find in DRC's favor and determine that Evans was entitled to immunity.
          {¶ 10} Upon Brown's motion, the trial court extended the time for filing objections
to the magistrate's decision to May 31, 2013. Brown's attorney timely filed his objections.
On June 19, 2013, Brown's attorney filed a motion requesting that the trial court allow the
filing of supplemental objections that Brown, himself, had drafted.
          {¶ 11} In a judgment dated August 16, 2013, the trial court denied Brown leave to
file the supplemental objections. The trial court reviewed the timely objections, overruled
them, and adopted the magistrate's decision.
          {¶ 12} Brown now appeals the August 16, 2013 judgment and assigns the following
errors:
                ASSIGNMENT OF ERROR NO. 1.) THE TRIAL
                COURT AND THE MAGISTRATE ERRED IN
                FINDING   PLAINTIFF-APPELLANT   ACTED
                UNREASONABLY IN NOT REPORTING TO THE
No. 13AP-804                                            5


           KITCHEN, WHEN IT WAS FIRMLY ESTABLISHED
           BY   ROBERT   DUNSON   THAT   APPELLANT
           CARLANDUS BROWN DID NOT WORK THE
           MORNING SHIFT.

           ASSIGNMENT OF ERROR NO. 2.) THE TRIAL
           COURT AND THE MAGISTRATE ERRED IN FAILING
           TO FIND C.O. EVANS FAILED TO FOLLOW THE
           ACCEPTED     PROCEDURE    IN    ENTERING
           APPELLANT BROWN'S CELL WHERE THE SPACE
           WAS CONFINED.

           ASSIGNMENT OF ERROR NO. 3.) THE TRIAL
           COURT AND THE MAGISTRATE ERRED IN FAILING
           TO FIND OR CONSIDER THAT NO ONE CALLED
           MR. DUNSON WHO SUPERVISED KITCHEN
           WORKERS TO CHECK THE SCHEDULE WHEN
           THERE WAS SUFFICIENT TIME TO CHECK AND
           THAT MR. DUNSON DID NOT ORDER APPELLANT
           BROWN    TO REPORT     TO   THE KITCHEN,
           RESULTING IN EXCESSIVE USE OF FORCE.

           ASSIGNMENT OF ERROR NO. 4.) THE TRIAL
           COURT AND THE MAGISTRATE ERRED IN
           FINDING APPELLANT BROWN'S CONDUCT WAS
           THREATENING TO C.O. EVANS, WHEN BROWN'S
           ONLY ACTION WAS TO WARN FOSTER NOT TO
           SPRAY HIM WITH MACE AND TO FOLLOW AN
           ORDER TO JUMP DOWN.

           ASSIGNMENT OF ERROR NO. 5.)      THE TRIAL
           COURT AND THE MAGISTRATE ERRED IN RULING
           C.O. EVANS' ACTION IN SPRAYING APPELLANT
           BROWN WITH MACE CONFORMS TO USE OF
           FORCE REGULATIONS 5120-9-02 AND 5120-9-03.

           ASSIGNMENT OF ERROR NO. 6.)    THE TRIAL
           COURT AND THE MAGISTRATE ERRED IN NOT
           CONSIDERING THAT AN INMATE OF THE SAME
           NAME (BROWN) LIVED IN THE BLOCK AND
           WORKED THE MORNING SHIFT, WHO FOSTER
           AND EVANS KNEW LEFT FOR WORK, SUPPLYING
           CREDENCE TO APPELLANT BROWN'S CLAIM HE
           WAS NOT ASSIGNED THE MORNING SHIFT.
No. 13AP-804                                                                          6


             ASSIGNMENT OF ERROR NO. 7.) THE TRIAL
             COURT AND THE MAGISTRATE ERRED IN
             CONCLUDING APPELLANT BROWN WAS AWARE
             HE WOULD NOT BE TICKETED FOR OUT OF PLACE
             IF HE SHOWED UP FOR WORK IN THE KITCHEN.

             ASSIGNMENT OF ERROR NO. 8.) THE TRIAL
             COURT AND THE MAGISTRATE ERRED IN
             PERMITTING C.O. FOSTER TO STATE HIS OPINION
             THAT C.O. EVANS' CONDUCT CONFORMED TO THE
             REGULATION REGARDING USE OF FORCE.

             ASSIGNMENT OF ERROR NO. 9.) THE TRIAL
             COURT AND THE MAGISTRATE ERRED IN
             ACCEPTING C.O. EVANS' CLAIM HE RECEIVED A
             PHONE CALL REQUESTING THAT APPELLANT
             CARLANDUS BROWN REPORT TO THE KITCHEN
             WHEN NO ONE CORROBORATED THIS AND MR.
             DUNSON RECALLED NO TELEPHONE CALL ABOUT
             CARLANDUS BROWN.

             ASSIGNMENT OF ERROR NO. 10.) THE TRIAL
             COURT'S AND THE MAGISTRATE'S DECISIONS
             ARE CONTRARY TO LAW AND NOT SUPPORTED BY
             THE EVIDENCE.

             ASSIGNMENT OF ERROR NO. 11.) THE TRIAL
             COURT'S DECISION AND THE MAGISTRATE'S
             DECISION ARE AGAINST THE MANIFEST WEIGHT
             OF THE EVIDENCE.

             ASSIGNMENT OF ERROR NO. 12.) THE TRIAL
             COURT ERRED AND ABUSED ITS DISCRETION IN
             OVERRUING PLAINTIFF-APPELLANT'S MOTION
             TO FILE SUPPLEMENTAL OBJECTIONS WITH
             SUPPORTING MEMORANDUM.

      {¶ 13} Before addressing Brown's assignments of error, we must set forth the
applicable law. Allegations of use of unnecessary or excessive force against an inmate
may state claims for battery and/or negligence. To prove a claim for battery, a plaintiff
must demonstrate that the defendant "act[ed] intending to cause a harmful or offensive
contact, and * * * a harmful contact result[ed]." Love v. Port Clinton, 37 Ohio St.3d 98,
99 (1988).   A defendant may defeat a battery claim by establishing a privilege or
No. 13AP-804                                                                            7


justification defense. Id.; Wheeler v. Hagood, 12th Dist. No. CA95-03-025 (Sept. 11,
1995). However, "the use of excessive force by one privileged to use force on another may
constitute battery." Shadler v. Double D. Ventures, Inc., 6th Dist. No. L-03-1278, 2004-
Ohio-4802, ¶ 19.
      {¶ 14} To prove actionable negligence, a plaintiff must show the existence of a
duty, breach of that duty, and injury proximately caused by the breach. Mussivand v.
David, 45 Ohio St.3d 314, 318 (1989). The state owes a duty to inmates to reasonably care
for the inmates' health, care, and well-being. Miller v. Ohio Dept. of Rehab. & Corr., 10th
Dist. No. 12AP-12, 2012-Ohio-3382, ¶ 12; Ensman v. Ohio Dept. of Rehab. & Corr., 10th
Dist. No. 06AP-592, 2006-Ohio-6788, ¶ 5.
      {¶ 15} The use of force is an obvious reality of prison life. Miller at ¶ 13; Ensman
at ¶ 23; accord Jodrey v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 12AP-477, 2013-
Ohio-289, ¶ 17 ("The use of force is sometimes necessary to control inmates."). Ohio
Adm.Code 5120-9-01 provides guidance for determining whether a correctional officer's
use of force is privileged and/or reasonable. Under Ohio Adm.Code 5120-9-01(B)(1),
"force" means "the exertion or application of a physical compulsion or constraint."
Correctional officers considering the use of force must evaluate the need to use force
based on the circumstances as known and perceived at the time it is considered. Ohio
Adm.Code 5120-9-01(C)(1).      Ohio Adm.Code 5120-9-01(C)(2) identifies six general
circumstances under which a correctional officer may use less-than-deadly force against
an inmate. Those circumstances include:
             (a) Self-defense from physical attack or threat of physical
             harm.

             (b) Defense of another from physical attack or threat of
             physical attack.

             (c) When necessary to control or subdue an inmate who
             refuses to obey prison rules, regulations or orders.

             (d) When necessary to stop an inmate from destroying
             property or engaging in a riot or other disturbance.

             (e) Prevention of an escape or apprehension of an escapee; or
No. 13AP-804                                                                             8


              (f) Controlling or subduing an inmate in order to stop or
              prevent self-inflicted harm.
Id.
       {¶ 16} In addition to addressing the circumstances under which a correctional
officer may use force, Ohio Adm.Code 5120-9-01 also provides direction regarding the
extent and amount of the force an officer should use. Pursuant to Ohio Adm.Code 5120-
9-01(C)(1)(a), correctional officers "may use force only to the extent deemed necessary to
control the situation." Additionally, correctional officers "should attempt to use only the
amount of force reasonably necessary under the circumstances to control the situation
and shall attempt to minimize physical injury." Ohio Adm.Code 5120-9-01(C)(1)(b).
"Excessive force" means "an application of force which, either by the type of force
employed, or the extent to which such force is employed, exceeds that force which
reasonably appears to be necessary under all the circumstances surrounding the
incident." Ohio Adm.Code 5120-9-01(B)(3).
       {¶ 17} We will begin our analysis with Brown's tenth and eleventh assignments of
error, by which he argues that the trial court's judgment is not supported by sufficient
evidence and is against the manifest weight of the evidence. We disagree with both
arguments.
       {¶ 18} In civil cases, as in criminal cases, the sufficiency of the evidence is
quantitatively and qualitatively different from the weight of the evidence. Eastley v.
Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, paragraph two of the syllabus.
"Sufficiency" is " ' "a term of art meaning that legal standard which is applied to determine
whether * * * the evidence is legally sufficient to support the [judgment] as a matter of
law." ' " Id. at ¶ 11, quoting State v. Thompkins, 78 Ohio St.3d 380, 386 (1997), quoting
Black's Law Dictionary 1433 (6th Ed.1990). In reviewing the sufficiency of the evidence
in a civil case, a court of appeals must determine whether the judgment could reasonably
be reached from the evidence. Warden v. Ohio Dept. of Natural Resources, 10th Dist. No.
13AP-137, 2014-Ohio-35, ¶ 46.
       {¶ 19} Even if sufficient evidence sustains a judgment, a court of appeals may
nevertheless conclude that the judgment is against the manifest weight of the evidence.
Eastley at ¶ 12. " 'Weight of the evidence concerns "the inclination of the greater amount
No. 13AP-804                                                                           9


of credible evidence, offered in a trial, to support one side of the issue rather than the
other. * * * Weight is not a question of mathematics, but depends on its effect in inducing
belief." ' " (Emphasis omitted.) Id., quoting Thompkins at 387, quoting Black's at 1594.
Thus, in reviewing a judgment under the manifest-weight standard, a court of appeals
weighs the evidence and all reasonable inferences, considers the credibility of witnesses,
and determines whether, in resolving conflicts in the evidence, the finder of fact clearly
lost its way. Eastley at ¶ 20. In so applying the standard, the court of appeals "must
always be mindful of the presumption in favor of the finder of fact." Id. at ¶ 21.
       {¶ 20} Here, the trial court found that Evans sprayed Brown with pepper spray as
Brown jumped from his upper-bunk bed. The trial court found the use of force authorized
because Evans could reasonably perceive that force was necessary to control Brown,
secure Brown's compliance with his orders, and defend himself. The trial court also found
that the amount of force Evans used was not excessive given the situation. Because it
found that Evans' actions were privileged and reasonable, the trial court refused Brown
recovery for both battery and negligence.
       {¶ 21} We find that sufficient evidence supports the trial court's decision that
Evans could use force against Brown. Evans had repeatedly directed Brown to get up, get
dressed, and report to work. Brown ignored these orders. Brown then made a remark
that Evans could reasonably construe as threatening and jumped off his bed so as to land
in Evans' immediate vicinity. These circumstances permitted Evans to use less-than-
deadly force under Ohio Adm.Code 5120-9-01(C)(2)(a) and (c). Evans, therefore, was
authorized to use the amount of force reasonably necessary to control the situation. Ohio
Adm.Code 5120-9-01(C)(1)(b).
       {¶ 22} We next must consider if the force Evans used exceeded the amount of force
reasonably necessary to control Brown. Evans testified that when an inmate disobeys a
direct order, a correctional officer may put the inmate "in an escort position." (Tr. 90.)
However, that would have required Evans to climb onto Brown's bed, which he could not
do safely. Evans, therefore, used his pepper spray, the next permissible level of force. As
Foster testified, on the continuum of force that a correctional officer may use, using
pepper spray is one of the lesser amounts of force. Foster also opined that Evans used a
No. 13AP-804                                                                                    10


reasonable amount of force in response to the situation.2 We conclude that this evidence
supports the trial court's finding that Evans' use of force against Brown was not excessive.
       {¶ 23} {23} Having determined that sufficient evidence sustains the judgment, we
turn to evaluating the weight of that evidence. In arguing that the judgment is against the
manifest weight of the evidence, Brown first asserts that this court should credit his
testimony that he never said anything threatening to Evans over DRC's contradictory
evidence. We are not persuaded. Both Evans and Foster recall Brown issuing a threat
when he saw that Evans had pulled out his can of pepper spray. According to Evans,
Brown said, "[I]f you spray me, that will be your biggest mistake," as well as, "[I]f you
spray me, you're going to regret it." (Tr. 88-89.) Foster recalls Brown saying, "[I]f you
spray me, that's going to be your last mistake." (Tr. 57.) The trial court believed Evans'
and Foster's testimony instead of Brown's testimony. Given the presumption in favor of
the finder of fact, we are not inclined to second-guess this credibility determination.
       {¶ 24} Brown also denies that jumping from his bunk was a threatening move. He
claims that Evans intentionally positioned himself in the close quarters of his cell and
ordered him out of bed, knowing that his descent from his bed would appear menacing
and justify the use of pepper spray. Under this version of events, Brown's actions did not
threaten Evans. Instead, they gratified Evans' intent to create an excuse to use force.
       {¶ 25} The trial court did not ascribe a sinister motive to Evans. Rather, the trial
court found that Evans reasonably interpreted Brown's words and actions as a threat of
physical harm. We interpret the evidence as the trial court did. Evans testified that he felt
threatened by Brown. We agree with the trial court that Evans' perception of a threat was
reasonable.
       {¶ 26} In sum, we conclude that both sufficient and competent, credible evidence
supports the judgment.           Accordingly, we overrule Brown's tenth and eleventh
assignments of error.
       {¶ 27} Next, we will address the assignments of error by which Brown argues that
the trial court should have found that Evans wrongly ordered Brown to report to work and
wrongly failed to confirm Brown's work schedule when Brown claimed that a mistake had

2 As we will explain below, we reject Brown's argument that the trial court should have excluded this
evidence.
No. 13AP-804                                                                            11


been made.     These assignments of error include the first, third, sixth, and ninth
assignments of error.
       {¶ 28} Apparently, Brown believes that if Evans issued orders based on wrong
information, i.e., Brown was scheduled to work the A shift, then Evans did not have any
basis for using force to enforce his orders.      We disagree with Brown's premise.          A
correctional officer may use less-than-deadly force to control an inmate who refuses to
obey orders. Ohio Adm.Code 5120-9-01(C)(2)(c). Indisputably, Brown refused to obey
Evans' direct orders. Evans, therefore, had the authority to use the force reasonably
necessary to control Brown. Whether or not Brown was actually scheduled to work does
not affect the validity of Evans' orders or excuse Brown's noncompliance.            Evans,
therefore, was justified in the use of force in these circumstances.        Accordingly, we
overrule Brown's first, third, sixth, and ninth assignments of error.
       {¶ 29} By his second assignment of error, Brown argues that the trial court erred in
failing to find that Evans did not follow "the accepted procedure" in entering Brown's cell.
Brown, however, did not present any evidence regarding the accepted procedure
applicable in the circumstances of this case. The only relevant testimony about this issue
was the following colloquy with Foster:
              Q: * * * Are officers supposed to go into the cell after an
              inmate, or are they to direct him to come out of the cell and
              cuff him?

              A: It's not that we're not allowed in the cell. I mean, we can
              go into the cell anytime we want to.

              Q: But standard procedure, do you order them to come out
              and be cuffed up?

              A: Not that I'm aware of. I mean, if you specifically go over
              there just to cuff him up, I would -- myself, I guess I would ask
              him to come out.

(Tr. 51.) Thus, Foster merely testified that he, personally, would normally ask an inmate
to exit his cell before handcuffing him. Foster denied that standard procedure required
Evans to do the same.
No. 13AP-804                                                                            12


       {¶ 30} Brown also contends that, pursuant to Ohio Adm.Code 5120-9-01(C)(6), a
supervisor should have removed him from his cell. According to Ohio Adm.Code 5120-9-
01(C)(6), "[i]n the event of a cell extraction, work stoppage, disturbance or other situation
in which staff can prepare for the use of force, such force shall be directed by the shift
supervisor or other ranking official." Brown neither argued at trial nor adduced any
evidence that Evans was performing a cell extraction and, thus, that Ohio Adm.Code
5120-9-01(C)(6) applied to these circumstances.
       {¶ 31} Absent any evidence regarding the applicable accepted procedure, we
cannot conclude that the trial court erred in not finding that Evans violated that
procedure. Accordingly, we overrule Brown's second assignment of error.
       {¶ 32} By Brown's fourth assignment of error, he argues that the trial court erred
in finding that his conduct threatened Evans. We considered and rejected this argument
in the context of addressing the eleventh assignment of error. Accordingly, we overrule
Brown's fourth assignment of error.
       {¶ 33} By Brown's fifth assignment of error, he argues that the trial court erred in
finding that Evans' use of pepper spray against him conformed to Ohio Adm.Code 5120-9-
02 and 5120-9-03. Although Brown's assignment of error cites Ohio Adm.Code 5120-9-
02 and 5120-9-03, his argument focuses on Ohio Adm.Code 5120-9-01. We reviewed
Evans' actions in light of Ohio Adm.Code 5120-9-01 when addressing the second and
tenth assignments of error. In sum, we agree with the trial court that Evans complied
with the applicable provisions of Ohio Adm.Code 5120-9-01. Accordingly, we overrule
Brown's fifth assignment of error.
       {¶ 34} By his seventh assignment of error, Brown argues that the trial court erred
in finding that he knew that he would not receive discipline if he reported to work early on
Evans' order. The trial court did not make the factual finding that Brown now challenges.
Accordingly, we overrule Brown's seventh assignment of error.
       {¶ 35} By his eighth assignment of error, Brown argues that the trial court erred in
admitting Foster's opinion testimony into evidence. We disagree.
       {¶ 36} The admission of evidence is within the discretion of the trial court.
Banford v. Aldrich Chem. Co., 126 Ohio St.3d 210, 2010-Ohio-2470, ¶ 38. Thus, a court
of appeals will only reverse a decision admitting or excluding evidence upon a showing of
No. 13AP-804                                                                          13


an abuse of discretion. Id.; Estate of Johnson v. Randall Smith, Inc., 135 Ohio St.3d 440,
2013-Ohio-1507, ¶ 22. A trial court abuses its discretion if its decision is unreasonable,
arbitrary, or unconscionable. Johnson at ¶ 22; Banford at ¶ 38.
       {¶ 37} Here, Brown objected to two opinions offered by Foster. Foster opined as
follows:
                Q: Mr. Foster, do you think based on your experience, your 17
                years, do you think the amount of force that Officer Evans
                used on July 7, 2011 was reasonable under the circumstances?

                A: Yes, sir.

                ***

                Q: At any time do you think that Mr. Evans went outside of
                the training that is given to you guys by DRC?

                A: No, sir.

(Tr. 68, 70.)
       {¶ 38} We cannot determine whether DRC offered this testimony as lay opinion or
expert opinion. However, we need not decide whether Foster qualifies under Evid.R. 702
as an expert witness.          A lay witness may express opinions regarding matters "of a
technical nature * * * on a subject outside the realm of common knowledge" where the
witness possesses sufficient experience or specialized knowledge that satisfies the
requirement of Evid.R. 701 that the opinion be rationally based on the witness's
perception and helpful in determining a fact in issue. State v. McKee, 91 Ohio St.3d 292,
297 (2001); Wittensoldner v. Ohio Dept. of Transp., 10th Dist. No. 13AP-475, 2013-Ohio-
5303, ¶ 15.
       {¶ 39} Here, Foster completed the mandatory training for correctional officers and
worked as a correctional officer at the Warren Correctional Institution for 17 years. He
observed the final moments of Evans and Brown's confrontation, including Evans' use of
pepper spray against Brown.            Given Foster's education, experience, and firsthand
knowledge, we conclude that the trial court did not abuse its discretion in allowing his
opinion testimony. Accordingly, we overrule Brown's eighth assignment of error.
No. 13AP-804                                                                             14


       {¶ 40} By Brown's twelfth assignment of error, he argues that the trial court erred
in denying his motion for leave to file his supplemental objections. We disagree.
       {¶ 41} Pursuant to Civ.R. 53(D)(5), "[f]or good cause shown, the court shall allow a
reasonable extension of time for a party to * * * file objections to a magistrate's decision."
A trial court has discretion to rule upon procedural matters, and an appellate court will
not reverse such rulings absent an abuse of discretion. Harmon v. Baldwin, 107 Ohio
St.3d 232, 2005-Ohio-6264, ¶ 16.
       {¶ 42} Here, the trial court extended the deadline to file objections to the
magistrate's April 2, 2013 decision to May 31, 2013. The trial court determined that this
extension gave Brown ample opportunity to prepare and file objections, and thus, it
denied Brown a further extension.          We perceive no abuse of discretion in this
determination. Accordingly, we overrule Brown's twelfth assignment of error.
       {¶ 43} For the foregoing reasons, we overrule all of Brown's twelve assignments of
error, and we affirm the judgment of the Court of Claims of Ohio.
                                                                        Judgment affirmed.

                             TYACK and CONNOR, JJ., concur.